Citation Nr: 0323922	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his mother




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
leg condition, knee condition, neck condition, lumbar spine 
condition, and upper chest pain.  

Initially, the veteran appealed all five issues.  However, in 
his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in June 2002, he limited his appeal to the claims 
listed on the title page.  Accordingly, only those claims are 
on appeal.


REMAND

The Board is remanding the issues of service connection for a 
low back disorder, a cervical spine disorder, and a 
disability manifested by chest pain to the RO to schedule the 
veteran for a compensation examination.  Based on a review of 
the evidence in the file, the Board finds that an examination 
is necessary to make a decision on these claims.  See Charles 
v. Principi, 16 Vet. App. 370, 371-72 (2002) (under Veterans 
Claims Assistance Act of 2000 (VCAA), VA's duty to assist 
includes obtaining a medical examination or medical opinion 
if the record before the VA contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military service but does not contain sufficient 
medical evidence for the VA to make a decision on the claim); 
see also 38 C.F.R. § 3.159(c)(4).

In this case, service medical records show that the veteran 
entered service with physical defects of chronic low grade 
myositis and arthritis of the dorsal spine.  He reported he 
had sprained his back in 1959, 1962, and 1963.  The examiner 
noted that there were no sequelae and clinical evaluation of 
the spine and other musculoskeletal system was normal.  In 
September 1965, the veteran was seen for "back strain."  In 
December 1965, the veteran complained of low back pain for 
the past few days.  He reported he had been doing some 
lifting.  In March 1966, the veteran was seen with pain in 
the left lumbar area occurring when coughing.  The examiner 
stated there were no neurological symptoms.  The impression 
was back strain.  The following day, the veteran reported 
still feeling weak.  At discharge, clinical evaluation of the 
spine and other musculoskeletal system was normal.  In the 
report of medical history completed by the veteran at that 
time, he indicated that he had a history of recurrent back 
pain and that he had sprained his back in 1959, 1962, and 
1963.  The examiner stated that there were no residuals.

The veteran currently has diagnoses of cervical and lumbar 
spine disorders.  It must be noted that at the veteran's July 
2002 hearing before a Hearing Officer, he clarified the issue 
of service connection for chest pain, stating that it was 
related to his spine disorders.  In view of the above 
findings, the Board believes that under the VCAA and its 
implementing regulation, a VA examination is necessary to 
make a decision in this case.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should make arrangements for 
the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the cervical, thoracic, and 
lumbar spine disorders.  The veteran's VA 
claims folder must be sent to the 
examiner for review in conjunction with 
the examination.  The examiner is asked 
to state in the examination report that 
the veteran's claims file has been 
reviewed.  The examiner should determine 
whether the veteran has current 
disabilities of the cervical, thoracic, 
and lumbar spine and, if so, to render a 
diagnosis or diagnoses.  The examiner 
should also render an opinion addressing 
whether it is as likely as not 
(50 percent or greater) that any current 
disability of the cervical, thoracic, and 
lumbar spine was/were incurred in or 
aggravated by the veteran's active 
military service.  A complete rationale 
for any opinion expressed should be 
included in the examination report, to 
include the evidence in the record upon 
which the examiner bases the opinion.  

2.  The RO should thereafter readjudicate 
the claims for service connection for a 
cervical spine disorder, a thoracic spine 
disorder, and a lumbar spine disorder.  
If the benefits remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the veteran's 
VA claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal, considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court) .  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


